Citation Nr: 1215550	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-00 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected varicose veins of the left leg.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected varicose veins of the right leg.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a fifth metacarpal fracture of the right hand with degenerative joint disease.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss.

5.  Entitlement to service connection for a left big toe disability, including as secondary to service-connected varicose veins of the right and left legs.

6.  Entitlement to service connection for a right knee disability, including as secondary to service-connected varicose veins of the right and left legs.

7.  Entitlement to service connection for a left knee disability, including as secondary to service-connected varicose veins of the right and left legs.

8.  Entitlement to service connection for a right ankle disability, including as secondary to service-connected varicose veins of the right and left legs.

9.  Entitlement to service connection for a left ankle disability, including as secondary to service-connected varicose veins of the right and left legs.

10.  Entitlement to service connection for sleep apnea, including as secondary to service-connected varicose veins of the right and left legs.

11.  Entitlement to service connection for gout, including as secondary to service-connected varicose veins of the right and left legs.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2008 and November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for total disability based on the unemployability of the individual (TDIU) is part of a higher rating when the claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes that the record reflects that the Veteran may be unemployable in due to his service-connected disabilities.  Thus, a TDIU is part of claim for an increased rating for varicose veins of the left leg, varicose veins of the right leg, residuals of a fifth metacarpal fracture of the right hand, and bilateral hearing loss currently before the Board and must be adjudicated as such.  

In December 2008, the Veteran stated that he wished to testify at a hearing and noted that he wished to appear before a Veterans Law Judge at the local VA office.  In a signed December 2009 statement, however, the Veteran withdrew this request.

The issue of entitlement to service connection for a right great toe disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's claims other than his obstructive sleep apnea claim is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service treatment records show that the Veteran had problems sleeping and varicose veins and service connection is in effect for this condition and tinnitus.

2.  The Veteran's sleep problems have been diagnosed as obstructive sleep apnea and the evidence indicates that the condition is related to pain from his service-connected bilateral varicose veins as well as his service-connected tinnitus.


CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The grant of service connection for sleep apnea constitutes a full grant of the benefits sought.  As such, no discussion of VA's duty to notify or assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection may also be warranted for disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

After a careful review of the evidence of record, the Board finds that service connection is warranted for sleep apnea as caused by the Veteran's tinnitus.  The Veteran is currently service connected for tinnitus.  Service treatment records show that the Veteran indicated that he had frequent trouble sleeping on his report of medical history at separation.  In the physician's summary, it was noted that the Veteran complained of having insomnia with congruent irritability and chronic fatigue.  Further, the medical and lay evidence reflects that the Veteran experiences pain due to his service-connected bilateral varicose veins.  Indeed, he reiterated his at the November 2009 VA general medical examination and the physician diagnosed him as having severe obstructive sleep apnea and suggested that it was related to the in-service sleep problem and further opined that it was as likely as not that pain and tinnitus contributed to his sleep apnea.  In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for obstructive sleep apnea.


ORDER

Service connection for obstructive sleep apnea is granted.


REMAND

In a letter from the Veteran received in July 2010 and in a brief from his representative dated February 2012, it was stated that the Veteran was receiving Social Security disability benefits that contain evidence relevant to his claims.  A review of the claims file reveals that disability records from Social Security Administration (SSA) have not been requested.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, the appeal is remanded to obtain the Veteran's complete SSA records. 

The Board finds that VA examinations are necessary in this case.  The most recent VA examinations for the Veteran's service-connected varicose veins of the left leg, varicose veins of the right leg, residuals of a fifth metacarpal fracture of the right hand, and bilateral hearing loss are dated November 2009 and December 2009.  As the matter must be remanded for the above development, the Board finds that the Veteran should be afforded examinations in order to determine the current level of severity for these disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

The Board also notes that a VA examination is necessary to fairly adjudicate his claims for service connection.  Although the Veteran has been afforded a VA examination in December 2009 for the joints, the examiner did not provide an opinion as to whether the diagnosed disability of the right and left knees were related to service.  In addition, the record is unclear as to whether the Veteran suffers from gout or any disabilities related to his right and left ankles independent of his service-connected varicose veins.  Finally, the Veteran is claiming that his left big toe disability, right knee disability, left knee disability, right ankle disability, left ankle disability, and gout are secondary to his service-connected varicose veins.  An opinion is necessary for service connection for these disabilities on a secondary basis.

Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

A TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  Although he was previously denied entitlement to TDIU in an August 2010 rating decision, in July 2010 and February 2012, the Veteran and his representative stated that the Veteran is in receipt of disability benefits from the Social Security Administration on the basis of disability.  As the record indicates that the Veteran is currently unemployed, entitlement to a TDIU must be addressed in connection with this appeal.  Rice, 22 Vet. App. 447.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left big toe disability, a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, and gout.  The Veteran should also be notified that he may submit statements describing fully the various symptoms resulting from his service-connected varicose veins of the left leg, varicose veins of the right leg, residuals of a fifth metacarpal fracture of the right hand, and bilateral hearing loss, and the impact of these symptoms on his ability or inability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for the claimed disabilities.  After securing the necessary release, obtain these records, including any VA treatment records.  If these records are not available, a negative reply is required.

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing. 

4.  After obtaining all additional treatment records, schedule the Veteran for a VA examination.  The claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should provide a current diagnosis for each of the claimed disabilities and specifically indicate whether it is at least as likely as not that his claimed left big toe disability, right knee disability, left knee disability, right ankle disability, left ankle disability, and gout that had their onset during his active service or are otherwise etiologically related to his active service.  

If the examiner determines that a left big toe disability, a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, and gout are not directly related to the Veteran's active service, the examiner is asked to provide an opinion as to whether it is at least as likely as not that any of these disabilities were caused or aggravated as a consequence of the Veteran's service-connected varicose veins of the right and left legs.

The examiner should prepare a legible report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

5.  After completion of the above development, schedule the Veteran for appropriate VA examination(s) to determine the nature, extent, frequency and severity of his varicose veins of the right and left lower extremity, residuals of a fifth metacarpal fracture of the right hand, and bilateral hearing loss.  The claims folder should be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should identify all associated pathology found to be present of the Veteran's varicose veins.  To the extent possible, the examiner should identify the presence (or note if asymptomatic/without noticeable symptoms) and extent (to include whether a symptom is intermittent, persistent, or constant) of edema, pain, subcutaneous induration, stasis pigmentation, eczema, ulceration, aching and fatigue; and state the extent that symptoms are relieved by elevation of extremity or compression hosiery.  

Regarding the Veteran's residuals of a fifth metacarpal fracture of the right hand, the examiner is requested to conduct range of motion testing.  Range of motion should also be described by a statement as to the size of the gap, in centimeters or inches, between each fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible.  If pain on motion is observed, the physician should indicate the point at which pain begins.  The examiner should indicate whether each finger disability is manifested by ankylosis, and if so, whether such is favorable or unfavorable and whether such ankylosis results in limitation of motion of other digits or interferes with the overall function of the hand.  The physician should describe any deformity of any of the examined fingers, and should specifically comment as to whether there is rotation or angulation of a bone.  

Regarding the Veteran's bilateral hearing loss, the examination must encompass pure tone threshold (in decibels) and Maryland CNC testing.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in the final report, including specifically, the effect of the Veteran's hearing loss on his ability to communicate and the impact of such on his employability.  All opinions must be supported by a complete rationale in a legible report.

Finally, an opinion should be provided as to whether the Veteran's combined service-connected disabilities, including those found to be service connected following the examination of big toe disability, right knee disability, left knee disability, right ankle disability, left ankle disability, and gout, render the Veteran unable to secure and follow a substantially gainful occupation.  The examiner should note that this opinion is without regard to the Veteran's age or the impact of any nonservice-connected disabilities on his ability to secure or follow a substantially gainful occupation.  

All opinions must be supported by a complete rationale in a legible report.

6.  Then, the RO should readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


